Citation Nr: 0603007	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-31 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945, from March 1951 to June 1952, and from October 
1961 to August 1962.  He also had numerous periods of active 
duty for training (ACDUTRA) in the Missouri Air National 
Guard.  He worked as a full-time civilian employee of the 
Missouri Air National Guard, from which he was medically 
retired following a head injury.  He died in July 1997; the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by which 
the RO, among other things, denied service connection for the 
cause of the veteran's death.  

The claimant cancelled a scheduled hearing in an August 2005 
telephone conversation with the RO.  In an October 2005 
correspondence with the RO, she withdrew her request for a 
hearing.  

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran died July [redacted], 1997.

2.  The veteran's death was due to metastatic prostate 
cancer.  Other significant conditions contributing to death 
but not resulting in the underlying cause were atrial 
fibrillation, deep venous thrombosis (legs), non-insulin 
dependent diabetes, and cerebral vascular accidents 
(embolic).  

3.  At the time of the veteran's death he was service 
connected for residuals of a fracture of the right 
epicondyle, rated as non-compensably disabling.  

4.  Service-connected disability did not cause or hasten the 
veteran's death; the causes of his death, including 
contributing diseases, are not attributable to his active 
military service.

5.  The veteran received 100 percent disability compensation 
paid by the United States Department of Labor based on a head 
injury sustained while he was working as a civilian employee 
of the Missouri Air National Guard; residuals of the head 
injury were not attributable to active military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate shows he died July [redacted], 1997.  
Death was attributed to metastatic prostate cancer, with no 
other causes listed as due to or as a consequence of.  Other 
significant conditions listed as contributing to death but 
not resulting in the underlying cause, were atrial 
fibrillation, deep venous thrombosis (legs), non-insulin 
dependent diabetes mellitus, and cerebral vascular accidents 
(embolic).  The physician certifying the death certificate 
indicated that the interval between the onset of the fatal 
conditions and the veteran's death was months.  No autopsy 
was performed.  In a rating decision dated in March 2004, the 
RO denied service connection for the cause of the veteran's 
death.  (Other death benefits were also denied, but only the 
claim of service connection for the cause of death was 
developed for appellate review.)  In her notice of 
disagreement (NOD), the claimant explained that her husband 
had been declared 100 percent disabled following a fall from 
a truck while working for the Air National Guard, and 
expressed a theory that, as the veteran's widow, she might 
therefore be entitled to a VA benefit.

In the Statement of the Case (SOC) and a supplemental 
statement of the case (SSOC), the RO interpreted the 
claimant's NOD as a contention that the veteran's cause of 
death was a result of his active military service, and denied 
the claim of service connection for the cause of the 
veteran's death.  

Of record are the veteran's service medical records (SMRs), 
which do not show that the veteran suffered from any form of 
cancer while in military service.  The report of a February 
1965 Air National Guard periodic examination specifically 
noted "prostate normal."  The SMRs likewise do not show 
that the veteran suffered from any of the 
diseases/disabilities listed on the veteran's death 
certificate as contributing to death but not resulting in the 
underlying cause.  

Also of record are official forms showing the dates of the 
veteran's active duty service, his periods of active duty for 
training (ACDUTRA), and his drill dates.  The record shows 
that the accident in which the veteran sustained his 
debilitating head injury occurred on March 21, 1964.  The 
veteran's service record shows that he was not on active 
duty, ACDUTRA, or inactive duty for training on the date of 
the accident.  Other evidence of record shows that the 
veteran was at work as a full-time civilian employee of the 
Missouri Air National Guard at the time of his head injury.  
Of record is a copy of an August 1966 letter to the veteran 
from the Department of Labor's Bureau of Employees' 
Compensation, notifying him that he had been awarded 
disability compensation as a result of his March 21, 1964 
head injury.  In response to a February 1988 query from VA, 
the veteran specified that at the time of his head injury he 
was a civilian employee of the Guard, as well as a weekend 
reservist.  

The record shows that the veteran was service connected for 
residuals of a fracture of the right epicondyle incurred 
during his service in the 1940's, rated as non-compensably 
disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or that was aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

As noted, the veteran's death certificate shows that he died 
from metastatic prostate cancer, with no other causes listed 
as due to or as a consequence of.  Other significant 
conditions listed as contributing to death but not resulting 
in the underlying cause were atrial fibrillation, deep venous 
thrombosis (legs), NIDDM, and CVAs (embolic).  The death 
certificate does not refer to the veteran's single service-
connected disability.  

Service medical records are negative for any evidence of any 
cancer, atrial fibrillation, deep venous thrombosis (legs), 
diabetes or cerebral vascular problems.  In fact, the 
veteran's February 1965 Air National Guard examination report 
specifically noted "prostate normal."  Service connection 
for cause of death on a direct basis is therefore not 
warranted.  

Malignant tumors may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree within one year of separation from qualifying active 
service.  38 C.F.R. §§  3.307, 3.309 (2005).  Additionally, 
veteran's who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, are presumed to have been exposed to an herbicide agent 
during such service, and those who have prostate cancer 
manifested to a compensable degree any time thereafter are 
entitled to a presumption of service incurrence.  Id.  
However, there is no indication in the record that prostate 
cancer was manifested within a year of the veteran's 
separation from service or that the veteran ever served in 
the Republic of Vietnam after January 9, 1962.  (His records 
show that he served overseas during his period of service 
that ended in August 1962, but it appears that he was 
assigned only to duty within the jurisdiction of United 
States Air Forces Europe (USAFE) command.)  In sum, there is 
no medical opinion or other medical evidence of record 
suggesting any relationship between the veteran's fatal 
disease processes and his periods of military service, and 
there is no presumption applicable.  38 C.F.R. §§ 3.307, 
3.309, 3.312.

In addition, there is no medical evidence suggesting that a 
service-connected disability caused or hastened his 
metastatic prostate cancer and death.  See 38 C.F.R. §  
3.312(c)(2).  In this regard, the Board notes that the 
claimant has stated that her husband was declared 100 percent 
disabled as a result of his head injury sustained, the 
claimant believes, while the veteran was on active duty.  
However, the evidence of record clearly shows that the 
veteran's status on the day of his head injury accident was 
that of a civilian employee of the Air National Guard, not a 
service member performing active duty, ACDUTRA, or inactive 
duty training.  The record of the veteran's Guard service and 
the documentation from the Department of Labor both clearly 
show this.  Thus, even if the evidence showed, which it does 
not, that the veteran's head injury had contributed to or 
hastened the his death, because the head injury occurred 
while the veteran was working as a civilian employee, and not 
while on military duty, service connection would not be 
warranted.  38 C.F.R. § 3.312(c)(3).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that, in the absence of competent evidence linking 
the cause of the veteran's death to service or to his 
service-connected disability, the record does not provide 
even an approximate balance of negative and positive evidence 
on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on 
the basis of the above analysis, and after consideration of 
all the evidence, the Board finds that the preponderance of 
the evidence is against the claim.  Accordingly, service 
connection for the cause of the veteran's death is denied.  

To summarize, no benefits are warranted because the veteran 
died of prostate cancer.  Neither this cancer nor other 
contributing diseases have been related to his military 
service, and the cancer may not be presumed to have been 
incurred in or aggravated by active military service.  
Further, the head injury for which he received disability 
benefits from the Department of Labor was sustained while 
working as a civilian Guard employee, not as a service member 
on active duty, ACDUTRA, or inactive duty training, and, in 
any event, it has not been shown to have contributed to the 
veteran's death. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the claimant was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, in a follow-up correspondence dated in April 2005, and 
in information provided in the SOC and SSOC.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the claimant was 
apprised of the evidence the RO needed to establish service 
connection for cause of death, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
claimant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
claimant's behalf.  The RO specifically requested that the 
claimant provide any relevant service medical records she 
had, and noted that it would decide her claim as soon as it 
had all the relevant evidence pertaining to her claim.  The 
RO also provided a SOC and a SSOC reporting the results of 
the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs, military and National Guard service records, and 
Department of Labor records.  In her August 2005 telephone 
conversation with the RO, the claimant said that she had no 
other evidence to offer, and that a decision should be made 
based on the evidence of record.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


